                  Case 2:20-mj-00302-DJA Document 17
                                                  16 Filed 08/19/20 Page 1 of 3



 1   NICHOLAS TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   MELANEE SMITH
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     melanee.smith@usdoj.gov
 6   Attorneys for the United States of America

 7                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,
 9                                                    Case No.: 2:20-mj-00302-DJA
                          Plaintiff,
10                                                    STIPULATION
                                                       ORDER          TO CONTINUE
                    vs.                               PRELIMINARY HEARING
11                                                    (Third Request)
      KEVIN FIGGERS,
12
                          Defendant.
13

14           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,

15    United States Attorney, and Melanee Smith, Assistant United States Attorney, counsel for the

16    United States of America, and Rene L. Valladares, Federal Public Defender, and Nisha Brooks-

17    Whittington, Assistant Federal Public Defender, counsel for Kevin Figgers, that the Preliminary

18    Hearing currently scheduled on August 21, 2020 at 4:00 p.m., be vacated and continued to a date

19    and time convenient for the Court, but no earlier than sixty (60) days.

20           The Stipulation is entered into for the following reasons:

21           1.       The parties are involved in discussions and may possibly negotiate this case which

22    may obviate the needs for a preliminary hearing.

23           2.       The defendant is incarcerated and does not object to the continuance.

24           3.       The parties agree to the continuance.

                                                       1
                 Case 2:20-mj-00302-DJA Document 17
                                                 16 Filed 08/19/20 Page 2 of 3



 1          4.       The additional time requested by this stipulation is excludable in computing the

 2   time within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18, United

 3   States Code, Section 3161(b), considering the factors under Title 18, United States Code, Section

 4   3161(h)(7)(A) and (B)(i) and (iv). The additional time requested by this stipulation also is

 5   excludable in computing the 90-day speedy trial clock imposed by the Speedy Trial Act, Title 18,

 6   United States Code, Section 3161(c), considering the factors under Title 18, United States Code,

 7   Section 3161(h)(7)(A) and (B)(i) and (iv).

 8          5.       This continuance is not sought for purposes of delay, but to account for the Court’s

 9   limited resources and the necessary social-distancing in light of the COVID-19 public health

10   emergency.

11          6.       Denial of this request could result in a miscarriage of justice, and the ends of justice

12   served by granting this request outweigh the best interest of the public and the defendant in a

13   speedy trial.

14          This is the third stipulation to continue filed herein.

15          DATED: This 19th day of August, 2020.

16   RENE L. VALLADARES                                            NICHOLAS A. TRUTANICH
     Federal Public Defender                                       United States Attorney
17
        /s/ Nisha Brooks-Whittington                                  /s/ Melanee Smith
18   By_______________________                                     By_________________________
     NISHA BROOKS-WHITTINGTON                                      MELANEE SMITH
19   Assistant Federal Public Defender                             Assistant United States Attorney

20

21

22

23

24

                                                         2
             Case 2:20-mj-00302-DJA Document 17
                                             16 Filed 08/19/20 Page 3 of 3



 1                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3                                                Case No.: 2:20-mj-00302-DJA
                      Plaintiff,
 4                                                ORDER
                vs.
 5
     KEVIN FIGGERS,
 6
                      Defendant.
 7

 8         IT IS ORDERED that the Preliminary hearing currently scheduled for Friday,
                                                                  October 26
 9   August 21, 2020 at 4:00 p.m., be vacated and continued to _________________________, 2020,

10   at the hour of _____ _.m.in Courtroom 3A.
                    4:00 p.m.
                          19th
11           DATED this____ day of August 2020.

12

13                                           ______________________________________
                                             HONORABLE
                                             DANIELDANIEL   DANIEL
                                                     J. ALBREGTS,    J. ALBREGTS
                                                                     U.S.
                                                            J. ALBREGTS   Magistrate Judge
14                                           UNITED STATES MAGISTRATE JUDGE
                                                       U.S. Magistrate Judge
15

16

17

18

19

20

21

22

23

24

                                                  3
